Exhibit 99.4 RIVER VALLEY BANCORP AND SUBSIDIARIES AND DUPONT STATE BANK UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET SEPTEMBER 30, 2012 (In thousands) Pro Forma Adjustments Pro Forma RiverValley DuPont DR CR Reference Combined ASSETS Cash and due from banks $ Interest-bearing demand deposits - - Federal funds sold Cash and cash equivalents a Investment securities available for sale Mortgage loans held for sale - Loans Fair value adjustment on performing loans c Fair value adjustment on creditimpaired loans d Less allowance for loan losses ) ) e ) Net loans Premises and equipment h Real estate, held for sale i Federal Home Loan Bank stock Interest receivable Cash value of life insurance - Goodwill 79 - 79 Core deposit intangible f Other assets 31 j Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ Interest-bearing Fair value adjustment on time deposits g Total deposits Borrowings - Interest payable 63 Other liabilities b,j,k Total Liabilities Stockholders’ Equity Preferred stock - Common stock Additional paid in capital - - Retained earnings b,l Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ 1 RIVER VALLEY BANCORP AND SUBSIDIARIES AND DUPONT STATE BANK UNAUDITED PRO FORMA CONDENSED COMBINED INCOME STATEMENT NINE MONTHS ENDED SEPTEMBER 30, 2012 (In thousands) Pro Forma Adjustments Pro Forma River Valley DuPont DR CR Reference Combined INTEREST INCOME Loans receivable $ m $ Investment securities 89 Interest earning deposits and other 19 Total interest income INTEREST EXPENSE Deposits - 85 m Borrowings 1 Total interest expense - 85 Net interest income Provision for loan losses - Net interest income after provision for loan losses OTHER OPERATING INCOME Service fees and charges Net realized gain on sale of available for sale securities - Net gain on loan sales 65 Interchange fee income 80 Increase in cash value of life insurance - Loss on premises, equipment and real estate held for sale ) ) ) Other income 28 Total other income - - OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy and equipment expense 35 m Data processing expenses Advertising expenses 18 Mortgage servicing rights - Office supplies 98 16 Professional fees Federal Deposit Insurance Corporation Assessment 29 Loan related expenses 12 Acquisition expense - - Other expense 77 m Total other expenses 77 Incomebefore income taxes Income tax expense 25 53 m,n Net income Preferred stock dividends Net Income Available to Common Stockholders $ Basic earnings per common share $ Diluted earnings per common share Basic shares outstanding Diluted shares outstanding 2 RIVER VALLEY BANCORP AND SUBSIDIARIES AND DUPONT STATE BANK UNAUDITED PRO FORMA CONDENSED COMBINED INCOME STATEMENT YEAR ENDED DECEMBER 31, 2011 (In thousands, except per share amounts) Pro Forma Adjustments Pro Forma River Valley DuPont DR CR Reference Combined INTEREST INCOME Loans receivable $ o $ Investment securities Interest earning deposits and other 34 Total interest income INTEREST EXPENSE Deposits o Borrowings 6 Total interest expense - Net interest income Provision for loan losses - - Net interest income after provision for loan losses OTHER OPERATING INCOME Service fees and charges Net realized gain on sale of available for sale securities 77 Net gain on loan sales 47 Interchange fee income 93 Increase in cash value of life insurance - Loss on premises, equipment and real estate held for sale ) ) ) Other income 49 75 Total other income - - OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy and equipment expense 47 o Data processing expenses Advertising expenses 20 Mortgage servicing rights - Office supplies 32 Professional fees Federal Deposit Insurance Corporation Assessment Loan related expenses 7 Acquisition expense - p - Other expense o Total other expenses Incomebefore income taxes Income tax expense - 59 o Net income Preferred stock dividends Net Income Available to Common Stockholders $ Basic earnings per common share $ Diluted earnings per common share Basic shares outstanding Diluted shares outstanding 3 RIVER VALLEY BANCORP AND SUBSIDIARIES AND DUPONT STATE BANK NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Note 1 - Basis of Presentation The unaudited pro forma condensed combined financial statements are based on the historical financial statements of River Valley Bancorp (River Valley) and DuPont State Bank (DuPont) after giving effect to the cash paid by River Valley and River Valley Financial Bank (the Bank), the wholly owned subsidiary of River Valley, to consummate the acquisition of DuPont, as well as certain pro forma adjustments. The unaudited pro forma condensed combined balance sheet as of September 30, 2012 is based on the historical balance sheets of River Valley and DuPont as of that date, and gives effect to the acquisition transaction as if it had occurred on September 30, 2012. The pro forma adjustments give effect to events that are directly attributable to the transaction and factually supportable regardless of whether they have continuing impact or are nonrecurring. The unaudited pro forma condensed combined statements of income are based on the historical statements of income of River Valley and DuPont and give effect to the acquisition transaction as if it had occurred at the beginning of the earliest period presented. In accordance with generally accepted accounting principles in effect for River Valley as of the date of consummation of the acquisition, the acquisition is accounted for as a business combination in accordance with FASB ASC 805 (ASC 805). As such, the transaction is treated as a purchase whereby the purchase price is allocated to the net assets acquired and the assets and liabilities of DuPont are recorded at fair value.In accordance with ASC 805, Goodwill and Other Intangible Assets, goodwill acquired in a business combination for which the acquisition date is after June 30, 2001 shall not be amortized. Also, in accordance with this statement, intangible assets other than goodwill acquired in a business combination shall be amortized based on the estimated useful life of the intangible asset unless that life is determined to be indefinite.In accordance with ASC820, when the fair value of the net asset acquired exceeds the purchase price, the acquirer shall recognize the resulting gain in earnings on the acquisition date.The allocation of the purchase price of the acquisition used in these unaudited pro forma condensed combined financial statements is based on the detailed valuation studies necessary to arrive at the required estimates of fair value of the assets acquired and the liabilities assumed of DuPont completed as of the date of this document. Effective November 9, 2012, River Valley completed its acquisition of DuPont pursuant to the terms of a Reorganization Agreement, dated as of December 5, 2011, as amended. River Valley acquired all outstanding shares of common stock of DuPont at an aggregate purchase price of $5.7 million, payable in cash. The unaudited pro forma balance sheet should be read in conjunction with the historical financial statements of River Valley and DuPont, including the respective notes to those statements. The adjustments included in these unaudited pro forma condensed financial statements are preliminary and may be revised. The unaudited pro forma condensed combined financial statements are presented for informational purposes only and are not necessarily indicative of the operating results or the financial position that would have been achieved had the acquisition been consummated as of the date indicated or of the results that may be obtained in the future. 4 RIVER VALLEY BANCORP AND SUBSIDIARIES AND DUPONT STATE BANK NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS - CONTINUED Note 2 – Pro Forma Balance Sheet Adjustments Following is a summary of the pro forma adjustments to reflect the proposed business combination in the pro forma combined balance sheet: (a) Pro forma adjustment to record $5,700,000 capital investment in the Bank by River Valley, cash consideration to shareholder of DuPont for the transaction value. (b) Pro forma adjustment of $205,000 to recognize a liability, net of tax benefit at 39%, for compensation costs of DuPont incurred prior to or coincident with consummation of the merger, and the pro forma adjustment to accrue $230,000 of estimated acquisition expense not yet reflected in historical retained earnings at September 30, 2012. For the purpose of the pro forma presentation, management has assumed that the fair values of assets acquired and liabilities assumed approximate their carrying amounts except those presented here.Fair value adjustments here were done using the purchase method and applying push-down accounting. (c) Pro forma adjustments to recognize adjustments to the fair value of performing loans of DuPont at September 30, 2012.Loans were increased by $1,853,000 to recognize a yield premium and reduced by $1,513,000 to recognize the credit adjustment. (d) Pro forma adjustments to recognize adjustments to the fair value of the credit impaired loans of DuPont at September 30, 2012.The adjustments totaled $2,197,000 of which $750,000 is an accretable adjustment and $1,447,000 is a non-accretable adjustment. (e) Pro forma adjustment to eliminate the DuPont’s historical allowance for loan losses of $1,079,000 at September 30, 2012. (f) Pro forma adjustment to recognize a core deposit intangible of $514,000 on the non-maturity deposits of DuPont at September 30, 2012. (g) Pro forma adjustment to recognize a premium of $214,000 on certificates of deposit of DuPont at September 30, 2012. (h) Pro forma adjustment to record a fair value adjustment of $1,026,000 to reduce the carrying value of the premises and equipment of DuPont at September 30, 2012. (i) Pro forma adjustment to recorda fair value adjustment of $393,000 to reduce the carrying value of foreclosed real estate of DuPont prior to or coincident with consummation of the merger. (j) Pro forma adjustment to recognize an increase of $59,000 in the fair value certainaccrued expenses included in other liabilities and an adjustment for write off other assets totaling $31,000 with no post-merger value. (k) Pro forma adjustment to record a net deferred tax asset of $775,000 resulting from the fair value adjustments relative to the merger (39% effective tax rate utilized). 5 RIVER VALLEY BANCORP AND SUBSIDIARIES AND DUPONT STATE BANK NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS - CONTINUED Note 2 – Pro Forma Balance Sheet Adjustments - Continued Following is a summary of the excess of fair value over the cost of acquired net assets (bargain purchase) recognized in the pro forma balance sheet as of September 30, 2012 (in thousands): (l) (In thousands) Total purchase price $ Pro forma estimated fair value of acquired assets (liabilities) as ofSeptember 30, 2012: Total carrying amount of assets $ Total carrying amount of liabilities ) Carrying amount of tangible net assets Change in control contracts, net of tax $ ) Excess book over cash $ ) Purchase accounting adjustments: Estimated value of core deposit intangible Estimated fair value adjustment forloans ) Estimated fair value adjustment for premises and equipment ) Estimated fair value adjustment for certificates of deposit ) Estimated fair value adjustment real estate held for sale ) Estimated fair value adjustment for other assets/liabilities ) Net purchase accounting adjustments ) Tax effect of purchase accounting adjustments Pro forma fair value of net assets acquired ) Estimated Bargain Purchase $ ) 6 RIVER VALLEY BANCORP AND SUBSIDIARIES AND DUPONT STATE BANK NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS - CONTINUED Note 3 – Pro Forma Statement of Income Adjustments (m) Following is a summary of the pro forma adjustments to reflect the proposed business combination in the unaudited pro forma condensed combined statement of income for the nine months ended September 30, 2012: n Interest income on loans – amortization of $539,000 related to the value yield fair value adjustment n Interest income on loans – accretion of $360,000 related to the accretable credit fair value adjustment n Net occupancy and equipment expense – reduced depreciation of $35,000 related fair value adjustment n Other expense – amortization $77,000 related to the core deposit intangible n Income tax expense – tax benefit of $53,000 related to the pro forma adjustment to the pre-tax income The above pro forma adjustments are made to recognize the amortization/accretion of the purchase accounting fair value adjustments for loans and time deposits, core deposit intangibles, and depreciation expense related to the fair value adjustment on premises for the respective periods assuming the merger took place on January 1, 2012.The income tax effect of these items has been estimated at 39% of the net expense. (n) Pro forma adjustment of $235,000 to remove direct, incremental costs related to the acquisition which are reflected in the historical financial statements of the acquirer and to remove the related tax benefit of $25,000 recorded on the deductible portion of the expense. (o) Following is a summary of the pro forma adjustments to reflect the proposed business combination in the unaudited pro forma condensed combined statement of income for the year ended December 31, 2011: n Interest income on loans – amortization of $679,000 related to the value yield fair value adjustment n Interest income on loans – accretion of $476,000 related to the accretable credit fair value adjustment n Net occupancy and equipment expense – reduced depreciation of $47,000 related fair value adjustment n Other expense – amortization $103,000 related to the core deposit intangible n Income tax expense – tax benefit of $59,000 related to the pro forma adjustment to the pre-tax income The above pro forma adjustments are made to recognize the amortization/accretion of the purchase accounting fair value adjustments for loans and time deposits, core deposit intangibles, and depreciation expense related to the fair value adjustment on premises for the respective periods assuming the merger took place on January 1, 2011.The income tax effect of these items has been estimated at 39% of the net expense. The fair value adjustments for the premium on performing loans has been estimated as a reduction of income (amortization expense) on a level yield basis over the life of the loans, estimated as 10 years. The fair value adjustment for the amortization of core deposits intangible were estimated on a double declining balance basis, over ten years. The fair value adjustment for the accretable discount on credit impaired loans has been estimated on an accelerated basis, over three years. The fair value of adjustments to premises, recognized as a savings, was based on the straight-line method over 39 years. The reduction in interest expense relative to the fair value adjustment for the premium on certificates of deposits (time deposits) was estimated on a level yield basis over the expected life of the deposits, approximately three years. (p) Pro forma adjustment of $173,000 to remove direct incremental costs related to the acquisition which are reflected in the historical financial statements of the acquirer. 7
